RICHARDSON, Ch. J.:
The Act of June 11, 1874, chapter 275, section 1 (Supp. Rev. Stat., § 33), makes the following provisions:
“ The following consulates shall be divided into seven classes, to be known, respectively, as classes one, two, three, four, five, six, and seven, and the consuls at such consulates shall be entitled to compensation for their services per annum at the rates respectively specified herein, to wit:
u Class one, four thousand dollars.
“Class two, three thousand five hundred dollars.
“Class three, three thousand dollars.
“ Class four, two thousand five hundred dollars.
“ Class five, two thousand dollars.
“Class six, one thousand five hundred dollars.
“Class seven, one thousand dollars.”
“ Class III.
“Barbary States. — Tripoli, Tunis, Tangier.”
The annual appropriation acts' for the next succeeding years up to June 30, 1882, appropriated $3,000 a year for the consulate at Tangier, in Glass III, and in each of those acts for the years ending June 30, 1879 and 1880 (Supp. Rev. Stat., §§ 331, note; 332, 397, note; 399), is the following provision:
“And the salaries provided in this act for the officers within named respectively shall be in full for the annual salaries thereof from and after the 1st day of July, 1878; and all laws and parts of laws in conflict with the provisions of this act' are hereby repealed.”
The appropriation acts for the years ending June 30, 1883, 1884,1885,1886, and 1887 placed Tangier in Class Y, and appropriated $2,000 a year for each consulate in that class, thus:
“Class Y. — At two thousand dollars per annum.
“Barbary States, Tangier.”
The case does not differ materially from that of Sawyer, just decided. The provision in the appropriation acts for the years ending June 30,1879 and 1880, that the salaries provided for in those acts should be in full for the annual salaries from and after the 1st day of July following, added nothing to the act of 1874, dividing consulates into several classes, with distinct salaries for each class, but continuing that at Tangier in the third class was in that respect a re-enactment of it.
But the acts for the years ending June 30,1883,1884,1885, and 1886 (22 Stat. L., § 128,131, 424,426; 23 Stat. L., § 227,230, *332332, 326), appropriated for the salary of the consul at Tangier in Glass Y, thus transferring that consulate to a class which, by the act of 1874, as well as by the acts for the years ending June 30,1879 and 1880, was entitled to a salary of only $2,000 a year, which has been appropriated and paid. This transfer was so far a change of the previous law, and the appropriation was all that was required for the time claimed for in the petition while the office was held by the claimant. He has been paid that amount, and he has no cause of action.
The petition is dismissed.
Nott, J., was not present when the case was decided.